Citation Nr: 1048457	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-06 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Eligibility for benefits through the Civilian Health and Medical 
Program of the Department of Veterans Affairs (CHAMPVA), for 
coverage of certain outpatient treatment for the claimant, the 
Veteran's spouse, during a period from March 1, 2004 through 
August 1, 2004.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from March 1985 to July 1988.  The 
Appellant is the spouse of the Veteran.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal from 
a January 2005 decision of the Department of Veterans Affairs 
(VA) Health Administration Center (HAC) in Denver, Colorado.  The 
Board Remanded the claim in October 2007.
 
The Appellant has not appointed a representative, although her 
spouse, the Veteran, has appointed a representative for purposes 
of his claims.  The appellant was advised by a letter issued in 
October 2010 that she could appoint a representative for 
Veterans' benefits.  She has not appointed a representative.

A videoconference hearing requested by the Appellant was 
scheduled in July 2008, but the Appellant did not appear.  The 
Appellant has not offered good cause for failing to attend the 
scheduled hearing, and has not requested that the hearing be 
rescheduled.  The Board finds that the Appellant's request for a 
videoconference hearing is deemed withdrawn.  38 C.F.R. 
§ 20.702(d) (2010).


FINDINGS OF FACT

1.  The Appellant, the Veteran's spouse, became eligible for 
Medicare coverage in 2004, even though she was under age 65, but 
during the period from March 1, 2004 through August 1, 2004, the 
Appellant only had Medicare Part A coverage. 

2.  By law, an individual who is under 65 who is enrolled in 
Medicare Part A (hospital) must also have Medicare Part B 
(outpatient) coverage in order to be eligible for CHAMPVA 
coverage.  




CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits during the 
period at issue from March 2004 through August 2004 have not been 
met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2010); 38 U.S.C.A. § 
1781 (West 2002 & Supp. 2004); 38 C.F.R. § 17.271 (2010); 38 
C.F.R. § 17.271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CHAMPVA is the Civilian Health and Medical Program of the 
Department of Veterans Affairs and is administered by the Health 
Administration Center (HAC), Denver, Colorado.  Under 38 U.S.C. 
§ 1781, VA is authorized to provide medical care to certain 
eligible dependents of Veterans.  The CHAMPVA program is designed 
to accomplish this purpose.  Under CHAMPVA, VA shares the cost of 
medically necessary services and supplies for eligible 
beneficiaries.  38 C.F.R. § 17.270.  The Appellant contends that 
she was eligible for coverage under CHAMPVA for the period in 
question.  

VA's Duties to Assist and Notify the Claimant

In this matter, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be substantiated 
because there is no legal basis for the claims or because 
undisputed facts render the claimant ineligible for the claimed 
benefits.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 (2004). 
 
As there is no dispute as to the underlying facts of this case, 
and as the Board has denied the claim as a matter of law, the 
notice provisions and duty to assist provisions are inapplicable.  
See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

There is no reasonable possibility that any further assistance 
would aid the Appellant in substantiating this claim.  
38 U.S.C.A. §§ 5102, 5103 and 5103A; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, it is not prejudicial for the 
Board to decide the appeal without further development.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Facts and Analysis

The Veteran, who separated from service in 1988, has been granted 
a total disability rating, as well as special monthly 
compensation at the aid and attendance rate.  The Veteran has 
apparently been found to be permanently totally disabled.  As a 
spouse of a Veteran who is in receipt of total, permanent 
disability compensation, the Appellant is eligible for CHAMPVA 
coverage, if all applicable criteria are met.  

The Appellant, as the spouse of the Veteran, seeks a 
determination that she is eligible for CHAMPVA coverage during 
the period from March 1, 2004 through August 1, 2004.  

Even though the Appellant is under age 65, she has been granted 
eligibility or Medicare coverage.  In March 1, 2004, she had 
Medicare Part A coverage, but she did not have Medicare Part B 
coverage until August 1, 2004.  These facts are evidenced by a 
copy of the Appellant's Medicare card for the period in question.  
There is no dispute that the card accurately reflects the 
Appellant's Medicare coverage during the period at issue.  

The law authorizing CHAMPVA coverage for spouses of Veterans 
provides that individuals under age 65 who are eligible for 
Medicare coverage may retain CHAMPVA eligibility as secondary 
payer to Medicare Parts A and B, Medicare supplemental insurance 
plans, and Medicare HMO plans, only if they are entitled to 
Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. 
§ 17.271 (b)(1) (2010, 2004).  

In this case, the evidence reflects that the Appellant enrolled 
in Medicare Part A, effective March 1, 2004.  However, she did 
not enroll in Medicare Part B until August 1, 2004.  Therefore, 
by law, she is not entitled to CHAMPVA coverage during the period 
from March 1, 2004 through August 1, 2004.

The Appellant contends that she was unaware of the requirement 
that she be enrolled in Medicare A and Medicare B to retain 
CHAMPVA eligibility.  The Board acknowledges the sincerity of her 
contention, but this does not allow the Board to authorize 
CHAMPVA coverage which is precluded by law.  The Appellant also 
contends that she is unable to pay the outpatient medical 
expenses incurred during that period, without CHAMPVA coverage.  
This contention is credible.  However, the Appellant's financial 
situation is not a factor which the law allows the Board to 
consider when determining whether the requirements for CHAMPVA 
coverage have been met.

In short, the determination in this case is required as a matter 
of law under the provisions authorizing CHAMPVA coverage as in 
effect in 2004, when the Appellant was found not eligible for the 
coverage at issue.  38 U.S.C.A. § 1781 (as in effect in 2004).  
The Board notes that some revisions to the statue became 
effective in May 2010, but no change was made to the provision 
which governs this case, and the changes are not more favorable 
to the Appellant than the provisions in effect at the time of the 
disputed coverage or at the time of the Appellant's disagreement 
with the denial of coverage.

The Appellant did not meet the criteria required by law for 
CHAMPVA coverage from March 1, 2004 through August 1, 2004, and 
CHAMPVA coverage during that period cannot be awarded, as a 
matter of law.  The appeal must be denied.  
ORDER

The appeal for Eligibility for CHAMPVA benefits for the Appellant 
from March 1, 2004, through August 1, 2004, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


